In a proceeding to substitute an attorney in a negligence action and to determine the amount and provisions for reimbursement of disbursements and compensation of the outgoing attorneys, the latter appeal from two orders of the Supreme Court, Kings County, made by a Special Referee to hear and determine (1) an order entered October 15, 1964, which inter alia fixed as liens on any recovery in the pending negligence action in favor of the outgoing attorneys: (a) $528.45 as the amount of their disbursements; and (b) 20% of any such recovery, less said disbursements; and (2) an order entered January 18, 1965, which denied the outgoing attorneys’ motion for a new or reopened hearing. Order entered October 15, 1964 modified on the law and in the exercise of discretion, by (a) *873striking out of the fourth decretal paragraph any reference to a lien as to the disbursements; and (b) inserting a provision for immediate reimbursement of the amount of such disbursements. As so modified, the order is affirmed, without costs. The time for such reimbursement is extended until 20 days after entry of the order hereon. Order entered January 18, 1965, affirmed, without costs. The record does not disclose any demand that the appellants’ compensation be fixed on a dollar basis. In our opinion, however, the outgoing attorneys should not have been relegated to a lien for their disbursements. Beldock, P. J., Ughetta, Christ, Hill and Hopkins, JJ., concur.